Citation Nr: 1024094	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-42 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung disease, 
claimed as the result of asbestos exposure.

2.  Entitlement to service connection for the residuals of 
multiple cerebrovascular accidents (CVAs), claimed as the 
result of asbestos exposure, and including as secondary to 
lung disease.

3.  Entitlement to service connection for a brain tumor, 
claimed as the result of asbestos exposure, and including as 
secondary to lung disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1974 to March 1976.  He received a general discharge for 
a period of service from April 1981 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on May 20, 2009, 
which vacated an April 2008 Board decision, and remanded the 
case for additional development.  The Board remanded the case 
for additional development in October 2009.

The issues on appeal initially arose from rating decisions in 
November 2001 and February 2003 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2005, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record reveals that in October 2009 the Board 
remanded the case for additional development based upon a 
Joint Motion for Remand (Joint Motion) incorporated by the 
Court in its May 2009 order.  It was noted that the Joint 
Motion questioned the adequacy of an April 2007 VA 
examination and that it was unclear if that examiner had 
reviewed and considered a July 2003 private computerized 
tomography (CT) scan of the chest which showed that the 
Veteran had parenchymal findings which were compatible with 
asbestos-related interstitial fibrosis.  The Board instructed 
the RO to schedule the Veteran for a VA examination and that 
the examiner review the claims folder prior to the 
examination, obtain a CT scan of the chest, and provide 
etiology opinions with comment on the July 2003 CT scan and 
the current CT scan of the chest.

Although the Veteran was provided VA brain and respiratory 
disease examinations in November 2009, the examiners provided 
no specific comment as to the July 2003 private CT scan 
findings.  The respiratory disease examiner noted a CT scan 
of the chest was within normal limits, but provided no 
specific findings from that report.  The Court has held that 
a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that in April 2010 the Veteran and his 
attorney submitted medical information addressing asbestos 
cancer exposure among Air Force veterans.  The Veteran did 
not waive agency of original jurisdiction of this additional 
evidence, and it must be considered by the RO on remand and 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The November 2009 VA respiratory 
disease examiner should be requested to 
clarify the provided opinions with 
specific comment as to the findings of 
the July 2003 CT scan.  The specific 
findings of a November 2009 CT scan 
should be included in the report.

If the November 2009 VA examiner is 
unavailable, the RO should schedule the 
Veteran for a VA examination by an 
appropriate medical specialist.  The 
examiner should review the claims 
folder prior to examination.  If 
required for an adequate opinion the 
Veteran should be afforded an 
additional CT of the chest or any other 
indicated tests.

The examiner should be requested to 
answer the following inquires with 
comment on the July 2003 CT and any 
recent CT:

a.  Is it at least as likely as not 
(i.e., a 50 percent likelihood or more) 
that the Veteran has a currently 
diagnosed asbestos-related respiratory 
disease?  If yes, then:

b.  Is it at least as likely as not 
that such asbestos-related respiratory 
disease is etiologically related to in-
service asbestos exposure?  If yes, 
then:

c.  Is it as least as likely as not 
that such asbestos-related respiratory 
disease either caused or contributed to 
the development of the Veteran's 
cerebrovascular accidents?

and

d.  Is there medical evidence of record 
to support a finding of the existence 
of either a current or past brain 
tumor?  If yes, then is it at least as 
likely as not that the Veteran's 
asbestos-related respiratory disease 
either caused or contributed to the 
development of this tumor?

2.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his attorney 
should be furnished a supplemental 
statement of the case and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


